Cole, J.
This is- an action brought by the minor heirs of Patrick Costello, against the defendant, for the purpose of having an administratrix’s deed canceled, and declared null and void.
It is very apparent that the action is one of equitable cognizance. It has been brought to this court by a writ of error. This is a mistake in the practice, as this court has already in several-cases decided. Shannon v. The State, 18 Wis. 604; 13 id. 443; 7 id. 407. The party aggrieved by the judgment of the court below should have appealed. As the case now . stands, we can only dismiss the writ of error, without looking into the case upon the merits.
By the Court. — The writ of error is dismissed.